Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01104-CR
NO. 14-08-01106-CR
NO. 14-08-01107-CR
NO. 14-08-01108-CR
____________
 
MARCUS ANTHONY DUFFY-THOMPSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
 Harris County, Texas
Trial Court Cause Nos. 1174842,
1166992, 1166993, 1167318
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered guilty pleas to two charges of burglary of a habitation with intent to
commit sexual assault (Trial Court Cause Nos. 1174842, Appeal No.
14-08-01104-CR, and 11637318, Appeal No. 14-08-01108) and two charges of
aggravated sexual assault (Trial Court Cause Nos. 1166992, Appeal No.
14-08-01106-CR, and 1166993, Appeal No. 14-08-01107-CR).  In each case,
according to the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on November 13, 2008, to confinement for forty years
in the Institutional Division of the Texas Department of Criminal Justice, the
sentences to run concurrently.  Appellant filed a pro se notice of appeal in
each case.  We dismiss all four appeals.  
In each
case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record of each appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification in each case.  See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal in all four cases.  
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)